MEMORANDUM ***
Luis Farias Reyes, his wife Alicia Escobar Sanabria and their four children, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) dismissal of their appeal of an immigration judge’s (“IJ”) denial of their applications for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to consider petitioners’ contention that the BIA erred in concluding that their removal would not cause “exceptional and extremely unusual” hardship to their United States citizen daughter. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), and Salvador-Calleros v. Ashcroft, 389 F.3d 959, 963 (9th Cir. 2004), petitioners’ motion for stay of removal included a timely request for stay of voluntary departure. Because the stay of removal was continued based on the government’s filing of a notice of non-opposition, the voluntary departure period was also stayed, nunc pro tunc, as of the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.